SECOND AMENDMENT AND CONSENT TO CREDIT AGREEMENT

SECOND AMENDMENT AND CONSENT TO CREDIT AGREEMENT (this “Second Amendment”),
dated as of April 18, 2006, among GRAHAM PACKAGING HOLDINGS COMPANY, a
Pennsylvania limited partnership (“Holdings”), GRAHAM PACKAGING COMPANY, L.P., a
Delaware limited partnership (the “Borrower”), GPC CAPITAL CORP. I, a Delaware
corporation (the “Co-Borrower”), the Lenders party thereto from time to time,
CITIGROUP GLOBAL MARKETS INC., as syndication agent (in such capacity, the
“Syndication Agent”), GOLDMAN SACHS CREDIT PARTNERS, L.P., GENERAL ELECTRIC
CAPITAL CORPORATION and LEHMAN COMMERCIAL PAPER INC., as co-documentation agents
(in such capacity, each a “Co-Documentation Agent”), DEUTSCHE BANK AG CAYMAN
ISLANDS BRANCH, as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”) for
the Lenders, LASALLE BANK NATIONAL ASSOCIATION and MANUFACTURERS AND TRADERS
TRUST COMPANY, as senior managing agents (in such capacity, each a “Senior
Managing Agent”), DEUTSCHE BANK SECURITIES INC., as joint lead arranger and
joint book runner (“DBSI”), CITIGROUP GLOBAL MARKETS INC., as joint lead
arranger and joint book runner (“Citigroup”), and GOLDMAN SACHS CREDIT PARTNERS,
L.P., as joint book runner (“Goldman Sachs”, and together with DBSI and
Citigroup in their respective capacities as joint lead arrangers and joint book
runners, the “Arrangers”). Unless otherwise indicated, all capitalized terms
used herein and not otherwise defined shall have the respective meanings
provided such terms in the Credit Agreement referred to below.

W I T N E S S E T H :

WHEREAS, Holdings, the Borrower, the Co-Borrower, the Lenders from time to time
party thereto, and the Agents are parties to a Credit Agreement, dated as of
October 7, 2004 (as amended, modified and/or supplemented to, but not including,
the date hereof, the “Credit Agreement”); and

WHEREAS, the parties hereto wish to enter into certain agreements and amendments
regarding the Credit Agreement as herein provided;

NOW, THEREFORE, it is agreed:

I.            Amendment and Consent to Credit Agreement.

 

1.            Section 2.22(a) of the Credit Agreement is hereby amended by
inserting, immediately after the phrase “shall not exceed” appearing in clause
(iv) the phrase “$200,000,000; provided that in no event shall the aggregate
amount of Incremental Revolving Credit Commitments provided pursuant to this
Section 2.22 exceed”.

 

2.            Section 2.22(b) of the Credit Agreement is hereby amended by
inserting the following new text immediately after the first sentence appearing
therein:

 

 

Page 1 of 7

 



 

 

“Additionally, by the date of effectiveness of any Incremental Revolving
Lender’s Incremental Revolving Credit Commitment as set forth in an Incremental
Revolving Credit Commitment Agreement (or, in the case of the mortgage
amendments and related title insurance policy endorsements, in each case,
referred to below, such later date as may be otherwise agreed by the Collateral
Agent), the Borrower shall have delivered to the Collateral Agent, or caused to
be delivered to the Collateral Agent, (i) fully executed counterparts of
amendments, in form and substance reasonably satisfactory to the Administrative
Agent, to each of the Mortgages covering the Mortgaged Properties, together with
evidence that counterparts of each such amendment have been delivered to the
title company insuring the Lien on the Mortgages for recording in all places to
the extent necessary or desirable, in the judgment of the Collateral Agent,
effectively to maintain a valid and enforceable perfected mortgage lien superior
to and prior to the rights of all third parties (except Liens under Section
6.02) and subject to no other Liens except as are permitted by Section 6.02 on
the Mortgaged Properties in favor of the Collateral Agent for the benefit of the
Secured Parties securing all of the Obligations; (ii) to the extent reasonably
required by the Collateral Agent, the Administrative Agent or the Required
Lenders, endorsements to each lender’s title insurance policy required pursuant
to Section 4.02(h)(iii) reasonably satisfactory to the Collateral Agent,
insuring the Collateral Agent that each Mortgage is a valid and enforceable
first priority mortgage lien on the respective Mortgaged Properties, free and
clear of all defects and encumbrances except Permitted Encumbrances; (iii) flood
certificates covering each Mortgaged Property, in form and substance acceptable
to the Collateral Agent, certified to the Collateral Agent in its capacity as
such and certifying whether or not each such Mortgaged Property is located in a
flood hazard zone by reference to the applicable FEMA map; and (iv) to the
extent requested by the Administrative Agent, an opinion or opinions of counsel
to the Borrower covering matters incidental to such Incremental Revolving Credit
Commitment and related Incremental Revolving Credit Commitment Agreement as
shall be reasonably determined by the Administrative Agent.”.

3.            Section 2.23(a) of the Credit Agreement is hereby amended by
deleting the text “$50,000,000” appearing therein and inserting the text
“$200,000,000” in lieu thereof.

 

4.            Section 2.23(b) of the Credit Agreement is hereby amended by
inserting the following new text immediately after the first sentence appearing
therein:

 

“Additionally, by the date of effectiveness of any Incremental B Term Loan
Lender’s Incremental B Term Loan Commitment as set forth in an Incremental B
Term Loan Commitment Agreement (or, in the case of the mortgage amendments and
related title insurance policy endorsements, in each case, referred to below,
such later date as may be otherwise agreed by the Collateral Agent), the
Borrower shall have delivered to the Collateral Agent, or caused to be delivered
to the Collateral Agent, (i) fully executed counterparts of amendments, in form
and substance reasonably satisfactory to the Administrative Agent, to each of
the Mortgages covering the Mortgaged Properties, together with evidence that
counterparts of each such amendment have been delivered to the title company
insuring the Lien on the Mortgages for recording in all places to the extent
necessary or desirable, in the judgment of the Collateral Agent, effectively to
maintain a valid and enforceable perfected mortgage lien superior to and prior
to the rights of all third parties (except Liens under Section 6.02) and subject
to no other Liens except as are permitted by Section 6.02 on the Mortgaged
Properties in favor of the Collateral Agent for the

 

Page 2 of 7

 



 

benefit of the Secured Parties securing all of the Obligations; (ii) to the
extent reasonably required by the Collateral Agent, the Administrative Agent or
the Required Lenders, endorsements to each lender’s title insurance policy
required pursuant to Section 4.02(h)(iii) reasonably satisfactory to the
Collateral Agent, insuring the Collateral Agent that each Mortgage is a valid
and enforceable first priority mortgage lien on the respective Mortgaged
Properties, free and clear of all defects and encumbrances except Permitted
Encumbrances; (iii) flood certificates covering each Mortgaged Property, in form
and substance acceptable to the Collateral Agent, certified to the Collateral
Agent in its capacity as such and certifying whether or not each such Mortgaged
Property is located in a flood hazard zone by reference to the applicable FEMA
map; and (iv) to the extent requested by the Administrative Agent, an opinion or
opinions of counsel to the Borrower covering matters incidental to such
Incremental B Term Loan Commitment and related Incremental B Term Loan
Commitment Agreement as shall be reasonably determined by the Administrative
Agent.”.

5.             Notwithstanding anything to the contrary contained in Section
6.09(b) of the Credit Agreement or any other provision of the Credit Agreement,
within 10 Business Days after the receipt thereof by the Borrower, the first
$150,000,000 of cash proceeds received by the Borrower from the incurrence of B
Term Loans made pursuant to Incremental B Term Loan Commitments shall be applied
as follows: (x) the first $50,000,000 of cash proceeds shall be applied for the
purposes set forth in clause (ii) of item 5 of Part II below and to repay
outstanding principal of Revolving Loans (without a corresponding permanent
reduction to Revolving Credit Commitments) and (y) cash proceeds in excess
thereof shall be applied to repay principal (and, at the option of the Company,
related prepayment premiums) of Second-Lien Loans in an aggregate amount of
$100,000,000. In connection with the immediately preceding sentence, it is
understood and agreed that prepayments of principal of Second-Lien Loans may be
made with cash proceeds received by the Borrower from the incurrence of B Term
Loans as, and to the extent, provided in clause (y) of the immediately preceding
sentence, and that the Borrower, at its option, may pay any related prepayment
premiums on the Second-Lien Loans being prepaid from other funds available to
the Borrower or with proceeds of the B Term Loans made pursuant to the
Incremental Term Loan Commitments (in which case the aggregate principal amount
of Second-Lien Loans being prepaid would be reduced by the amount of prepayment
premiums paid with the proceeds applied pursuant to said clause (y)); provided,
further that in no event shall more than $100,000,000 of principal of
Second-Lien Loans be repaid with proceeds of B Term Loans incurred as provided
above.  

II.            Miscellaneous Provisions.

 

1.            In order to induce the Lenders to enter into this Second
Amendment, the Borrower hereby represents and warrants that (i) no Default or
Event of Default exists as of the Second Amendment Effective Date (as defined
below) after giving effect to this Second Amendment and the transactions
permitted (or required) hereunder as described in preceding Part I, and (ii) all
of the representations and warranties contained in the Credit Agreement or the
other Loan Documents are true and correct in all material respects on the Second
Amendment Effective Date after giving effect to this Second Amendment, with the
same effect as though such representations and warranties had been made on and
as of the Second Amendment Effective Date (it being understood that any
representation or warranty made as of a specific date shall be true and correct
in all material respects as of such specific date).

2.            This Second Amendment is limited as specified and shall not
constitute a modification, acceptance or waiver of any other provision of the
Credit Agreement or any other Loan Document.

3.            This Second Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when

 

Page 3 of 7

 



 

executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A complete set of counterparts shall be
lodged with the Borrower and the Administrative Agent.

4.            THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

5.            This Second Amendment shall become effective on the date (the
“Second Amendment Effective Date”) when each of the following conditions shall
have been satisfied:

(i)           the Administrative Agent, the Borrower, each other Loan Party, and
the Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
transmission or electronic mail) the same to White & Case LLP, 1155 Avenue of
the Americas, New York, NY 10036 Attention: Nomy Kayala (facsimile number
212-354-8113);

(ii)          the Borrower shall have paid in full all fees, costs and expenses
(including legal fees and expenses) then due and payable pursuant to the Credit
Agreement;

(iii)        there shall have been delivered to Administrative Agent copies of
resolutions of the board of directors of each Loan Party approving and
authorizing the execution, delivery and performance of this Second Amendment and
the Loan Documents as amended by this Second Amendment, certified as of the
Second Amendment Effective Date by the corporate secretary or an assistant
secretary of such Loan Party as being in full force and effect without
modification or amendment; and

 

(iv)

if and to the extent requested by the Administrative Agent, the Administrative
Agent shall have received from Skadden, Arps, Meagher, Slate & Flom, special New
York counsel to the Borrower, an opinion addressed to each Agent, the Collateral
Agent and each of the Lenders and dated the Second Amendment Effective Date,
which opinion shall be in form and substance reasonably satisfactory to the
Administrative Agent.

6.            By executing and delivering a copy hereof, each Loan Party hereby
agrees that all Loans shall be fully guaranteed pursuant to the Guarantee
Agreements in accordance with the terms and provisions thereof and shall be
fully secured pursuant to the Security Documents.

 

7.            From and after the Second Amendment Effective Date, all references
in the Credit Agreement and each of the other Loan Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement, as modified
hereby.

 

* * *

 

Page 4 of 7

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment as of the date first above
written.

GRAHAM PACKAGING COMPANY, L.P.

By: GPC Opco LLC, its general partner

 

By:__________________________________

Name:

Title:

 

GRAHAM PACKAGING HOLDINGS COMPANY

 

By: BCP/Graham Holdings L.L.C., its

 

general partner

 

 

By:__________________________________

Name:

Title:

 

GPC CAPITAL CORP. I

 

By:__________________________________

Name:

Title:

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Administrative Agent

 

By:__________________________________

Name:

Title:

 

Page 5 of 7

 



 

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF APRIL
__, 2006, AMONG GRAHAM PACKAGING HOLDINGS COMPANY, GRAHAM PACKAGING COMPANY,
L.P., GPC CAPITAL CORP. I, THE LENDERS PARTY THERETO FROM TIME TO TIME,
CITIGROUP GLOBAL MARKETS INC., AS SYNDICATION AGENT, GOLDMAN SACHS CREDIT
PARTNERS, L.P., GENERAL ELECTRIC CAPITAL CORPORATION AND LEHMAN COMMERCIAL PAPER
INC., AS CO-DOCUMENTATION AGENTS, DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT AND AS COLLATERAL AGENT FOR THE LENDERS, LASALLE BANK
NATIONAL ASSOCIATION AND MANUFACTURERS AND TRADERS TRUST COMPANY, AS SENIOR
MANAGING AGENTS, DEUTSCHE BANK SECURITIES INC. AND CITIGROUP GLOBAL MARKETS
INC., AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS, AND GOLDMAN SACHS CREDIT
PARTNERS, L.P., AS JOINT BOOK RUNNER

 

 

NAME OF INSTITUTION:

 

                                                                           

 

By:                                                                     

 

Name:

 

Title:

 

 

Page 6 of 7

 



 

 

Each of the undersigned, each being a Subsidiary Guarantor under, and as defined
in, the Credit Agreement referenced in the foregoing Second Amendment, hereby
consents to the entering into of the Second Amendment and agrees to the
provisions thereof (including, without limitation, Part II, Section 6 thereof).

 

GPC CAPITAL CORP. I

GRAHAM PACKAGING POLAND, L.P.

 

By: GPC Sub GP LLC, its general partner

GRAHAM RECYCLING COMPANY, L.P.

 

By: GPC Sub GP LLC, its general partner

GRAHAM PACKAGING FRANCE PARTNERS

By: Graham Packaging Company, L.P., its general partner

By: GPC Opco GP LLC, its general partner

GRAHAM PACKAGING LATIN AMERICA, LLC

GPC SUB GP LLC

GRAHAM PACKAGING WEST JORDAN, LLC

GRAHAM PACKAGING ACQUISITION CORP.

GRAHAM PACKAGING PLASTIC PRODUCTS INC.

GRAHAM PACKAGING PET TECHNOLOGIES INC.

GRAHAM PACKAGING LEASING USA INC.

GRAHAM PACKAGING CONTROLLERS USA, INC.

GRAHAM PACKAGING COMERC USA INC.

GRAHAM PACKAGING REGIOPLAST STS INC.

GRAHAM PACKAGING TECHNOLOGICAL SPECIALTIES INC.

GRAHAM PACKAGING INTERNATIONAL PLASTIC PRODUCTS INC.

on behalf of each of the above Subsidiary Guarantors

 

By:                                                             

 

Name:

 

Title:

Authorized Officer

 

 

 

Page 7 of 7

 

 

 